EXHIBIT 10.3
 
 
ACCO BRANDS CORPORATION
 
2011 AMENDED AND RESTATED INCENTIVE PLAN
 
2013 – 2015 PERFORMANCE STOCK UNIT AWARD AGREEMENT
 


THIS AGREEMENT is made, entered into and effective this __________, 2013 (the
“Grant Date”) by and between ACCO Brands Corporation, a Delaware corporation
(collectively with all Subsidiaries, the “Company”) and
______________ (“Grantee”).
 
WHEREAS, Grantee is a Key Employee of the Company and in compensation for
Grantee’s services and Grantee’s agreement to certain employment and
post-employment covenants, the Board deems it advisable to grant to Grantee an
Award of Performance Stock Units representing shares of the Company’s Common
Stock, pursuant to the ACCO Brands Corporation 2011 Amended and Restated
Incentive Plan (“Plan”), which may be earned and vested by Grantee upon
Grantee’s continuous service and the satisfaction of performance objectives as
set forth herein.
 
NOW THEREFORE, subject to the terms and conditions set forth herein:
 
1.           Plan Governs; Capitalized Terms. This Agreement is made pursuant to
the Plan, and the terms of the Plan are incorporated into this Agreement, except
as otherwise specifically stated herein. Capitalized terms used in this
Agreement that are not defined in this Agreement shall have the meanings as used
or defined in the Plan. References in this Agreement to any specific Plan
provision shall not be construed as limiting the applicability of any other Plan
provision.
 
2.           Award of Performance Stock Units. The Company hereby grants to
Grantee on the Grant Date an Award of  ___________ Performance Stock Units at
Target, or such lesser or greater number of Performance Stock Units, as may be
earned upon the attainment of applicable performance objectives set forth in
Schedule I attached hereto and made a part hereof.  Each Performance Stock Unit
constitutes an unfunded and unsecured promise of the Company to deliver (or
cause to be delivered) to Grantee, subject to the terms and conditions of this
Agreement, one (1) share of Common Stock (“Share”).  Each Performance Stock Unit
shall be earned and vested in accordance with Section 3 and shall be payable to
Grantee in accordance with Section 4. The Company shall hold the Performance
Stock Units in book-entry form.  Grantee shall have no direct or secured claim
in any specific assets of the Company or the Shares that may become issuable to
Grantee under Section 4, and shall have the status of a general unsecured
creditor of the Company.  THIS AWARD IS CONDITIONED ON GRANTEE SIGNING THIS
AGREEMENT AND RETURNING IT TO THE COMPANY BY ___________, 2013 AND IS SUBJECT TO
ALL TERMS, CONDITIONS AND PROVISIONS OF THE PLAN AND THIS AGREEMENT, INCLUDING,
WITHOUT LIMITATION, CERTAIN COVENANTS SET FORTH ON ATTACHMENT A HERETO THAT
APPLY DURING, AND FOLLOWING A TERMINATION OF, GRANTEE’S EMPLOYMENT FOR ANY
REASON.  FOR PURPOSES OF ATTACHMENT A, GRANTEE’S SECTION 4.1 RESTRICTION SHALL
BE FOR 24
 

ACCO Brands Performance Stock Units Award Agreement – February 2013
 
 

--------------------------------------------------------------------------------

 

MONTHS AND GRANTEE’S SECTION 4.2 RESTRICTION SHALL BE FOR 12 MONTHS, EXCEPT AS
GRANTEE AND THE CHIEF EXECUTIVE OFFICER (AND SHOULD THE CHIEF EXECUTIVE OFFICER
BE THE GRANTEE, THE COMPENSATION COMMITTEE OF THE BOARD) MAY OTHERWISE AGREE IN
WRITING.
 
3.           Vesting.
 
(a)           Generally. The period during which the Performance Stock Units
awarded hereunder may become earned and vested shall commence on January 1, 2013
and end on December 31, 2015 (the “Performance Period”).  Subject to Sections
3(b), 3(c), 3(d), and 3(f), the Performance Stock Units shall be wholly or
partially earned and vested and become nonforfeitable to the extent of the
attainment of the performance objectives set forth in Schedule I for the
Performance Period and provided that Grantee has been continuously employed by
the Company from the Grant Date through the end date of the Performance
Period.  Any Performance Stock Units forfeited under this Section 3 shall be
cancelled and shall terminate.
 
(b)           Death; Disability.  Upon the death of Grantee while employed by
the Company, or Grantee’s separation from service from the Company and all
members of the Company controlled group (within the meaning of Treasury
Regulation Sections 1.409A-1(g) and (h)) (“Separation from Service”) due to his
Disability, in either such case occurring before the end date of the Performance
Period, a number of Performance Stock Units shall become earned and vested
(rounded up to the next integer) equal to the product of (i) the fraction the
numerator of which is the number of days Grantee was continuously employed from
the first day of the Performance Period to the date of death or Separation from
Service and the denominator of which is the number of days from first day of the
Performance Period to the end date of the Performance Period (“Pro Rata
Portion”) multiplied by (ii) the number of Performance Stock Units as could have
become earned and vested based on the deemed attainment of performance set forth
in Schedule I at Target for the Performance Period.
 
Grantee shall forfeit any amount of the Award not becoming earned and vested
under this Section 3(b), above, upon Grantee’s death or Separation from Service.
 
(c)           Retirement. Upon Grantee’s Separation from Service due to his
Retirement before the end date of the Performance Period, a number of
Performance Stock Units shall become earned and vested on the end date of the
Performance Period (rounded up to the next integer) equal to the product of
(i) the Pro Rata Portion multiplied by (ii) the number of Performance Stock
Units that would have become earned during the Performance Period in accordance
with the attainment of the performance objectives set forth in Schedule I had
Grantee remained continuously employed to the end date of the Performance
Period.
 
Grantee shall forfeit any Performance Stock Units not becoming earned and vested
under this Section 3(c), above.
 

ACCO Brands Performance Stock Units Award Agreement – February 2013
 
2

--------------------------------------------------------------------------------

 

(d)           Involuntary Termination.  Upon Grantee’s involuntary Separation
from Service by the Company without Cause after June 30, 2015 and before the end
date of the Performance Period, a number of Performance Stock Units shall become
earned and vested on the end date of the Performance Period (rounded up to the
next integer) equal to the product of (i) the Pro Rata Portion multiplied by
(ii) the number of Performance Stock Units that would have become earned during
the Performance Period in accordance with the attainment of the performance
objectives set forth in Schedule I had Grantee remained continuously employed to
the end date of the Performance Period.
 
  Grantee shall forfeit any Performance Stock Units not becoming earned and
vested under this Section 3(d), above.
 
For purposes of this Agreement, “Cause” shall mean (x) a material breach by
Grantee of those duties and responsibilities that do not differ in any material
respect from Grantee’s duties and responsibilities during the ninety-day period
immediately prior to such Separation from Service, which breach is demonstrably
willful and deliberate on Grantee’s part, is committed in bad faith or without
reasonable belief that such breach is in the best interests of the Company and
is not remedied in a reasonable period of time after receipt of written notice
from the Committee specifying such breach, (y) the conviction of Grantee for a
felony, or (z) dishonesty or willful misconduct in connection with Grantee’s
employment or services resulting in material economic harm to the Company.
 
(e)           Other Terminations.  Upon Grantee’s Separation from Service for
any reason prior to the end date of the Performance Period, other than as
provided under Sections 3(b), 3(c), 3(d) or 3(f)(ii), all of the Performance
Stock Units shall be immediately forfeited.
 
(f)           Change in Control; Divestiture.
 
(i)           Upon the occurrence of a Change in Control while Grantee is
employed by the Company and on or before the end date of the Performance Period,
a number of Performance Stock Units shall become earned and vested equal to the
greater of (i) the number of Performance Stock Units that could have become
earned over the entire Performance Period based on the deemed attainment of
performance set forth in Schedule I at Target and (ii) the number of Performance
Stock Units that could have become earned over the entire Performance Period
based on the deemed attainment of performance set forth in Schedule I at a level
extrapolated by the Compensation Committee in good faith as of the date of the
Change in Control with consideration of performance attained as of the end of
the Company’s fiscal quarter ending immediately prior to the Change in Control
together with the projected attainment of performance for the unexpired portion
of the Performance Period following such fiscal quarter.
 
(ii)           Upon the occurrence of a transaction, before the end date of the
Performance Period, by which the Subsidiary that is Grantee’s principal employer
ceases to be a Subsidiary of the Company and Grantee’s employment
 

ACCO Brands Performance Stock Units Award Agreement – February 2013
 
3

--------------------------------------------------------------------------------

 

with the Company and all other Subsidiaries ceases (“Divestiture”), a number of
Performance Stock Units shall become earned and vested (rounded up to the next
integer) equal to (A) the fraction the numerator of which is the number of days
Grantee was continuously employed from the first day of the Performance Period
to the Divestiture Date and the denominator of which is the number of days from
first day of the Performance Period to the end date of the Performance Period
multiplied by (ii) the number of Performance Stock Units as could have become
earned and vested based on the deemed attainment of performance set forth in
Schedule I at Target for the Performance Period.
 
Upon such Divestiture, Grantee shall forfeit any Performance Stock Units not
becoming earned and vested under this Section 3(f)(ii), above.
 
(g)           Payment on Vesting.  To the extent becoming earned and vested,
Performance Stock Units shall be paid to Grantee as provided in Section 4
hereof.
 
4.           Delivery of Shares.
 
(a)           Issuance of Shares.  Subject to Sections 4(c) and 8(j)(ii), the
Company (or its successor) shall cause its transfer agent for Common Stock to
register shares in book-entry form in the name of Grantee (or, in the discretion
of the Committee, issue to Grantee a stock certificate) representing a number of
Shares equal to the number of Performance Stock Units then earned and vested
pursuant to Section 3 upon the attainment (or deemed attainment upon Grantee’s
death, Separation from Service due to Disability, the occurrence of a Change in
Control, or the occurrence of a Divestiture) of the performance objectives set
forth in Schedule I:
 
(i)           As soon as may be practicable after the end date of the
Performance Period, but not later than  two and one-half (2-1/2) months after
such end date, in any case other than as provided in Section 4(a)(ii); and
 
(ii)           Within 60 days following the occurrence of Grantee’s death,
Separation from Service due to Disability, a Change in Control or a Divestiture.
 
 
Provided, in the event that the occurrence of a Change in Control is not a
change in the ownership or effective control of the Company or of a substantial
portion of the assets of the Company within the meaning of Treasury Regulation
Section 1.409A-3(i)(5), or a Divestiture is not a Separation from Service of
Grantee, such issuance of shares shall be postponed until the earliest to occur
of (1) such a change in the ownership or effective control of the Company or of
a substantial portion of the assets of the Company, (2) Grantee’s Separation
from Service (subject to Section 8(j)(ii)) or (3) the date for payment under
Section 4(a)(i).
 
(b)           Withholding Taxes. At the time Shares are issued to Grantee, or
any earlier such time in which income or employment taxes may become due and
payable, the Company shall satisfy the minimum statutory Federal, state and
local withholding tax obligation (including the FICA and Medicare tax
obligation) required by
 

ACCO Brands Performance Stock Units Award Agreement – February 2013
 
4

--------------------------------------------------------------------------------

 

law with respect to the distribution of Shares (or other taxable event) by
withholding from Shares issuable to Grantee hereunder having an aggregate Fair
Market Value equal to the amount of such required withholding, unless Grantee
requests (and the Committee agrees) that the Company satisfy such obligation as
provided below.  In lieu of Share withholding, the Committee, if requested by
Grantee, may cause the Company to satisfy such withholding tax by withholding
cash compensation then accrued and payable to Grantee of such required
withholding amount or by permitting Grantee to tender a check or other payment
of cash to the Company of such required withholding amount.
 
(c)           Forfeiture Upon Breach of Covenant.  The provisions of Section 3
to the contrary notwithstanding, any unissued shares issuable under this Section
4 respecting Grantee’s Performance Stock Units shall be immediately forfeited
and cancelled in the event of Grantee’s breach of any covenant set forth SECTION
3, 4.1 or 4.2 of Attachment A in addition to any other remedy set forth at
SECTION 7 of Attachment A.
 
5.           No Transfer or Assignment of Performance Stock Units; Restrictions
on Sale.  Except as otherwise provided in this Agreement, the Performance Stock
Units and the rights and privileges conferred thereby shall not be sold, pledged
or otherwise transferred (whether by operation of law or otherwise) and shall
not be subject to sale under execution, attachment, levy or similar process
until the Shares represented by the Performance Stock Units are delivered to
Grantee or his designated representative. Grantee shall not sell any Shares,
after issuance pursuant to Section 4, at any time when applicable laws or
Company policies prohibit a sale. This restriction shall apply as long as
Grantee is an employee of the Company or an Affiliate (as defined in Attachment
A).
 
6.           Legality of Initial Issuance. No Shares shall be issued unless and
until the Company has determined that (a) any applicable listing requirement of
any stock exchange or other securities market on which the Common Stock is
listed has been satisfied; and (b) all other applicable provisions of state or
federal law have been satisfied.
 
7.           Grantee Covenants.  In consideration of this Award, Grantee agrees
to the covenants, Company remedies for a breach thereof, and other provisions
set forth in Attachment A, attached hereto, incorporated into, and being a part
of this Agreement.
 
8.           Miscellaneous Provisions.
 
(a)           Rights as a Stockholder. Neither Grantee nor Grantee’s
representative shall have any rights as a stockholder with respect to any shares
underlying the Performance Stock Units until the date that the Company is
obligated to deliver such Shares to Grantee or Grantee’s representative.
 
(b)           Dividend Equivalents. As of each dividend date with respect to
Shares, an unvested dividend equivalent shall be awarded to Grantee in the
dollar amount equal to the amount of the dividend that would have been paid on
the number of Shares equal to the number of Performance Stock Units held by
Grantee as of the close of
 

ACCO Brands Performance Stock Units Award Agreement – February 2013
 
5

--------------------------------------------------------------------------------

 

business on the record date for such dividend. Such dividend equivalent amount
shall be converted into a number of Performance Stock Units equal to the number
of whole and fractional Shares that could have been purchased at the closing
price on the dividend payment date with such dollar amount. In the case of any
dividend declared on Shares which is payable in Shares, Grantee shall be awarded
an unvested dividend equivalent of an additional number of Performance Stock
Units equal to the product of (i) the number of his Performance Stock Units then
held on the related dividend record date multiplied by the (ii) the number of
Shares (including any fraction thereof) distributable as a dividend on a Share.
All such dividend equivalents credited to Grantee shall be added to and in all
respects thereafter be treated as additional Performance Stock Units to which
such dividend equivalents relate hereunder.
 
(c)           No Retention Rights. Nothing in this Agreement shall confer upon
Grantee any right to continue in the employment or service of the Company for
any period of specific duration or interfere with or otherwise restrict in any
way the rights of the Company or of Grantee, which rights are hereby expressly
reserved by each, to terminate his employment or service at any time and for any
reason, with or without cause.
 
(d)           Inconsistency. To the extent any terms and conditions herein
conflict with the terms and conditions of the Plan, the terms and conditions of
the Plan shall control.
 
(e)           Notices. Any notice required by the terms of this Agreement shall
be given in writing and shall be deemed effective upon personal delivery, upon
deposit with the United States Postal Service, by registered or certified mail,
with postage and fees prepaid or upon deposit with a reputable overnight
courier. Notice shall be addressed to the Company at its principal executive
office and to Grantee at the address that he most recently provided to the
Company.
 
(f)           Entire Agreement; Amendment; Waiver. This Agreement constitutes
the entire agreement between the parties hereto with regard to the subject
matter hereof. This Agreement supersedes any other agreements, representations
or understandings (whether oral or written and whether express or implied) which
relate to the subject matter hereof; provided, if Grantee is bound by any
restrictive covenant contained in a previously-executed agreement with the
Company or an Affiliate, such restrictions shall be read together with
Attachment A of this Agreement to provide the Company and its Affiliates with
the greatest amount of protection, and to impose on Grantee the greatest amount
of restriction, allowed by law. No alteration or modification of this Agreement
shall be valid except by a subsequent written instrument executed by the parties
hereto. No provision of this Agreement may be waived except by a writing
executed and delivered by the party sought to be charged. Any such written
waiver shall be effective only with respect to the event or circumstance
described therein and not with respect to any other event or circumstance,
unless such waiver expressly provides to the contrary.
 

ACCO Brands Performance Stock Units Award Agreement – February 2013
 
6

--------------------------------------------------------------------------------

 

(g)           Choice of Law; Venue;  Jury Trial Waiver. This Agreement shall be
governed by, and construed in accordance with, the laws of the State of
Illinois, as such laws are applied to contracts entered into and performed in
such State, without giving effect to the choice of law provisions thereof.  The
Company and Grantee stipulate and consent to personal jurisdiction and proper
venue in the state or federal courts of Cook County, Illinois and waive each
such party’s right to objection to an Illinois court’s jurisdiction and
venue.   Grantee and the Company hereby waive their right to jury trial on any
legal dispute arising from or relating to this Agreement, and consent to the
submission of all issues of fact and law arising from this Agreement to the
judge of a court of competent jurisdiction as otherwise provided for above.
 
(h)           Successors.
 
(i)           This Agreement is personal to Grantee and, except as otherwise
provided in Section 5 above, shall not be assignable by Grantee otherwise than
by will or the laws of descent and distribution, without the written consent of
the Company. This Agreement shall inure to the benefit of and be enforceable by
Grantee’s legal representatives.
 
(ii)           This Agreement shall inure to the benefit of and be binding upon
the Company and its Affiliates and the successors thereof.
 
(i)           Severability. If any provision of this Agreement for any reason
should be found by any court of competent jurisdiction to be invalid, illegal or
unenforceable, in whole or in part, such declaration shall not affect the
validity, legality or enforceability of any remaining provision or portion
thereof, which remaining provision or portion thereof shall remain in full force
and effect as if this Agreement had been adopted with the invalid, illegal or
unenforceable provision or portion thereof eliminated.
 
(j)           Section 409A.
 
(i)           Anything herein to the contrary notwithstanding, this Agreement
shall be interpreted so as to comply with or satisfy an exemption from Internal
Revenue Code Section 409A and the regulations and guidance promulgated
thereunder (collectively, “Section 409A”).  The Committee may in good faith make
the minimum modifications to this Agreement as it may deem appropriate to comply
with Section 409A while to the maximum extent reasonably possible maintaining
the original intent and economic benefit to Grantee and the Company of the
applicable provision.
 
(ii)           To the extent required by Section 409A(a)(2)(B)(i), payment of
Performance Stock Units to Grantee, who is a “specified employee” that is due
upon Grantee’s Separation from Service shall be delayed and paid in a lump sum
within seven (7) days (and the Company shall have sole discretion to determine
the taxable year in which it is paid) after the earlier of the date that is six
(6) months after the date of such Separation from Service or the date of
 

ACCO Brands Performance Stock Units Award Agreement – February 2013
 
7

--------------------------------------------------------------------------------

 

Grantee’s death after such Separation from Service.  For purposes hereof,
whether Grantee is a “specified employee” shall be determined in accordance with
the default provisions of Treasury Regulation Section 1.409A-1(i), with the
“identification date” to be December 31 and the “effective date” to be the April
1 following the identification date (as such terms are used under such
regulation).
 
(k)           Headings; Interpretation. The headings, captions and arrangements
utilized in this Agreement shall not be construed to limit or modify the terms
or meaning of this Agreement.  Wherever from the context it appears appropriate,
each term stated in either the singular or plural shall include the singular and
the plural, and pronouns stated in the masculine, feminine or neuter gender
shall include the masculine, the feminine and the neuter.
 
(l)           Counterparts. This Agreement may be executed simultaneously in one
or more counterparts, each of which shall be deemed an original, but all of
which shall constitute but one and the same instrument.
 
[Signature Page Follows]
 
 
 
 
 
 
 
 
 
 
 
 
 

ACCO Brands Performance Stock Units Award Agreement – February 2013
 
8

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the parties hereto have executed this Agreement the date and
year first written above.
 

 
ACCO BRANDS CORPORATION
 
By:____________________________                                                    
 
Name:
 
Title:
 
 
 
 
 
_______________________________
Grantee Name
 
_______________________________
Grantee Signature




ACCO Brands Performance Stock Units Award Agreement – February 2013
 
9

--------------------------------------------------------------------------------

 

SCHEDULE I


Performance Objectives for the Fiscal 2013 - 2015 Performance Period


 
 
Weight Percentage
 
 
Performance Levels
Performance Objectives
     
Threshold
 
Target
 
Maximum
   
Threshold
 
Target
 
Maximum
   
Threshold
 
Target
 
Maximum
   
 
 








ACCO Brands Performance Stock Units Award Agreement – February 2013
 
10

--------------------------------------------------------------------------------

 

ATTACHMENT A
 
Grantee Covenants
 
SECTION 1  Position of Special Trust and Confidence.
 
1.1           The Company is placing Grantee in a special position of trust and
confidence.  As a result of this Agreement and Grantee’s position with the
Company, Grantee will receive Confidential Information (defined below) related
to his position, authorization to communicate and develop goodwill with Company
customers, and/or specialized training related to the Company’s
business.  Grantee agrees to use these advantages of employment to further the
business of the Company and not to knowingly cause harm to the business of the
Company.  The Company’s agreement to provide Grantee with these benefits, and
the Award hereunder, gives rise to an interest in reasonable restrictions on
Grantee’s competitive and post-employment conduct.
 
1.2           Grantee shall dedicate his full working time and efforts to the
business of the Company and shall not undertake or prepare to undertake any
conflicting business activities while employed with the Company.  These duties
supplement and do not replace or diminish the common law duties Grantee would
ordinarily have to the Company as the employer.
 
SECTION 2  Consideration.  In exchange for Grantee’s promises and obligations
herein, the Company is granting Grantee the Award hereunder. The Company also
agrees to provide Grantee with portions of its Confidential Information,
authorization to communicate and develop goodwill with the Company customers,
and/or specialized training related to the Company’s business.  Grantee
understands and agrees that the foregoing promises and benefits have material
value and benefit to the Company, above and beyond any continuation of Company
employment, and that Grantee would not be entitled to such consideration unless
he signs and agrees to be bound by this Attachment A.  The Company agrees to
provide Grantee the consideration described in this SECTION 2 only in exchange
for his compliance with all the terms of this Attachment A.
 
SECTION 3  Confidentiality and Business Interests.
 
3.1           Grantee agrees to keep secret and confidential and neither use nor
disclose, by any means, either during or after a termination of his employment
for any reason, any Confidential Information except as provided below or
required in his employment with, or authorized in writing by, the
Company.  Grantee agrees to keep confidential and not disclose or use, either
during or after a termination of his employment for any reason, any confidential
information or trade secrets of others which Grantee receives during the course
of his employment with the Company for so long as and to the same extent as the
Company is obligated to retain such information or trade secrets in confidence.
 
3.2           The obligations under this SECTION 3 shall not apply to
Confidential Information to the extent that it:  (a) is or becomes publicly
known by means other than
 

ACCO Brands Performance Stock Units Award Agreement – February 2013
 
11

--------------------------------------------------------------------------------

 

Grantee’s failure to perform his obligations under this Attachment A; (b) was
known to Grantee prior to disclosure to Grantee by or on behalf of the Company
and Grantee; or (c) is received by Grantee in good faith from a third party (not
an Affiliate) which has no obligation of confidentiality to the Company with
respect thereto.  Notwithstanding anything contained herein to the contrary,
Confidential Information shall not lose its protected status under this
Attachment A if it becomes generally known to the public or to other persons
through improper means.  The Company’s confidential exchange of Confidential
Information with a third party for business purposes shall not remove it from
protection under this Attachment A.
 
3.3           If disclosure of Confidential Information is compelled by law,
Grantee shall give the Company as much written notice as possible under the
circumstances, shall refrain from use or disclosure for as long as the law
allows, and shall cooperate with the Company to protect such information,
including taking every reasonable step necessary to protect against unnecessary
disclosure.
 
3.4           Grantee agrees not to disclose to the Company nor to utilize in
Grantee’s work for the Company any confidential information or trade secrets of
others known to Grantee and obtained prior to Grantee’s employment by the
Company (including prior employers).
 
3.5           Grantee shall deliver to the Company promptly upon the end of
Grantee’s employment all written and other materials which constitute or contain
Confidential Information or which are the property of the Company (regardless of
media), and shall not remove, erase, destroy, impede the Company’s access to, or
take any such written and other materials.  Grantee shall preserve records on
the Company customers, prospects, vendors, suppliers, and other business
relationships, and shall not knowingly use these records to harm the Company’s
business interests.  Upon termination of Grantee’s employment, Grantee shall
return all such records, and any copies (tangible and intangible) to the
Company.  The Company is only authorizing Grantee to access and use the
Company’s computers, email, or related computer systems to pursue matters that
are consistent with the Company’s business interests.  Access or use of such
systems to pursue personal business interests apart from the Company, to compete
or to prepare to compete, or to otherwise knowingly undermine the Company’s
interests (such as, by way of example, removing, erasing, impeding the Company’s
access to, or destroying its records or programs) is strictly prohibited and
outside the scope of Grantee’s authorized use of the Company’s systems.
 
SECTION 4  Non-Interference Covenants. Grantee agrees that the following
covenants are (a) ancillary to the other enforceable agreements contained in
this Attachment A, and (b) reasonable and necessary to protect the Company’s
legitimate business interests.
 
4.1           Restriction on Interfering with Employee Relationships.  Grantee
agrees that for the period of time, set forth as the “SECTION 4.1 Restriction”
in Section 2 of the Agreement, following the end of his employment with the
Company for any reason, Grantee shall not interfere with the Company’s business
relationship with any Company employee, by soliciting or communicating with such
an employee to induce or encourage
 

ACCO Brands Performance Stock Units Award Agreement – February 2013
 
12

--------------------------------------------------------------------------------

 

him to leave the Company’s employ (regardless of who initiates the
communication), by helping another person or entity evaluate a Company employee
as an employment candidate, or by otherwise helping any person or entity hire an
employee away from the Company.
 
4.2           Restriction on Interfering with Customer Relationships. Grantee
agrees that for the period of time, set forth as the “SECTION 4.2 Restriction”
in Section 2 of the Agreement, following the end of his employment with the
Company for any reason, Grantee shall not interfere with the Company’s business
relationships with a Covered Customer, by: (a) participating in, supervising, or
managing (as an employee, consultant, contractor, officer, owner, director, or
otherwise) any Competing Activities for, on behalf of, or with respect to a
Covered Customer; or (b) soliciting or communicating (regardless of who
initiates the communication) with a Covered Customer to induce or encourage the
Covered Customer to:  (i) stop or reduce doing business with the Company, or
(ii) to buy a Conflicting Product or Service.
 
4.3           Notice and Survival of Restrictions.
 
(a)           Before accepting new employment, Grantee shall advise every future
employer of the restrictions in this Attachment A.  Grantee agrees that the
Company may advise a future employer or prospective employer of this Attachment
A and its position on the potential application of this Attachment A.
 
(b)           This Attachment A’s post-employment obligations shall survive the
termination of Grantee’s employment with the Company for any reason.  If Grantee
violates one of the post-employment restrictions in this Attachment A on which
there is a specific time limitation, the time period for that restriction shall
be extended by one day for each day Grantee violates it, up to a maximum
extension equal to the length of time prescribed for the restriction, so as to
give the Company the full benefit of the bargained-for length of forbearance.
 
(c)           It is the intention of the Parties that, if any court construes
any provision or clause of this Attachment A, or any portion thereof, to be
illegal, void or unenforceable, because of the duration of such provision, the
scope or the subject matter covered thereby, such court shall reduce the
duration, scope, or subject matter of such provision, and, in its reduced form,
such provision shall then be enforceable and shall be enforced.
 
(d)           If Grantee becomes employed with an Affiliate without entering
into a new nondisclosure, nonsolicitation, noncompetition agreement that is
substantially the same as this Attachment A, the Affiliate shall be regarded as
the Company for all purposes under this Attachment A, and shall be entitled to
the same protections and enforcement rights as the Company.
 
4.4           California Modification (California Residents Only).  To the
extent that Grantee is a resident of California and subject to its laws:
(a)  the restriction in SECTION 4.2(a) shall not apply; (b) the restriction in
SECTION 4.2(b) shall be limited
 

ACCO Brands Performance Stock Units Award Agreement – February 2013
 
13

--------------------------------------------------------------------------------

 

so that it only applies where Grantee is aided by the use or disclosure of
Confidential Information; (c) the restriction in SECTION 4.1 is deemed rewritten
to provide as follows:  For a period of two (2) years immediately following the
termination of Grantee’s employment with the Company for any reason, Grantee
shall not, either directly or indirectly, solicit any of the Company’s
employees, with whom Grantee worked at any time during his employment with the
Company, to leave their employment with the Company or to alter their
relationship with the Company to the Company’s detriment; and (d) the jury trial
waiver in Section 7(e) of the Agreement shall not apply.
 
SECTION 5  Definitions.  For purposes of the Agreement, the following terms
shall have the meanings assigned to them below:
 
5.1           “Affiliate” means the Company’s successors in interest, affiliates
(as defined in Rule 12b-2 under Section 12 of the Securities and Exchange Act),
subsidiaries, parents, purchasers, and assignees (collectively “Affiliates”).
 
5.2           “Competing Activities” are any activities or services undertaken
on behalf of a Competitor that are the same or similar in function or purpose to
those Grantee performed for the Company in the two (2) year period preceding the
end of Grantee’s employment with the Company, or that are otherwise likely to
result in the use or disclosure of Confidential Information. Competing
Activities are understood to exclude: activities on behalf of an independently
operated subsidiary, division, or unit of a diversified corporation or similar
business that has common ownership with a competitor so long as the
independently operated business unit does not involve a Conflicting Product or
Service; and, a passive and non-controlling ownership interest in a competitor
through ownership of less than 2% of the stock in a publicly traded company.
 
5.3           “Confidential Information” includes but is not limited to any
technical or business information, know-how or trade secrets, patentable or not,
in any form, including but not limited to data; diagrams; business, marketing or
sales plans; notes; drawings; models; prototypes; specifications; manuals;
memoranda; reports; customer or vendor information; pricing or cost information;
and computer programs, which are furnished to Grantee by the Company or which
Grantee procures or prepares, alone or with others, in the course of his
employment with the Company.
 
5.4           “Conflicting Product or Service” is a product or service that is
the same or similar in function or purpose to a Company product or service, such
that it would replace or compete with:  (a) a product or service the Company
provides to its customers; or (b) a product or service that is under development
or planning by the Company but not yet provided to customers and regarding which
Grantee was provided Confidential Information in the course of
employment.  Conflicting Products or Services do not include a product or
service of the Company if the Company is no longer in the business of providing
such product or service to its customers at the relevant time of enforcement.
 
5.5           “Covered Customer” is a Company customer (natural person or
entity) that Grantee had business-related contact or dealings with, or received
Confidential Information about, in the two (2) year period preceding the end of
Grantee’s employment
 

ACCO Brands Performance Stock Units Award Agreement – February 2013
 
14

--------------------------------------------------------------------------------

 

with the Company.  References to the end of Grantee’s employment in this
Attachment A refer to the end, whether by resignation or termination, and
without regard for the reason employment ended.
 
5.6           “Competitor” is any person or entity engaged in the business of
providing a Conflicting Product or Service.
 
5.7           Section references in this Attachment A are to sections of this
Attachment A.
 
SECTION 6  Notices.  While employed by the Company, and for two (2) years
thereafter, Grantee shall:  (a) give the Company written notice at least thirty
(30) days prior to going to work for a Competitor; (b) provide the Company with
sufficient information about his new position to enable the Company to determine
if Grantee’s services in the new position would likely lead to a violation of
this Attachment A; and (c) within thirty (30) days of any request made by the
Company to do so, participate in a mediation or in-person conference to discuss
and/or resolve any issues raised by Grantee’s new position.  Grantee shall be
responsible for all consequential damages caused by failure to give the Company
notice as provided in this SECTION 6.
 
SECTION 7  Remedies.  If Grantee breaches or threatens to breach this Attachment
A, the Company may recover:  (a) an order of specific performance or declaratory
relief; (b) injunctive relief by temporary restraining order, temporary
injunction, and/or permanent injunction; (c) damages; (d) attorney's fees and
costs incurred in obtaining relief; and (e) any other legal or equitable relief
or remedy allowed by law.  One Thousand Dollars ($1,000.00) is the agreed amount
for the bond to be posted if an injunction is sought by the Company to enforce
the restrictions in this Attachment A on Grantee.
 
SECTION 8  Return of Consideration.  Grantee specifically recognizes and agrees
that the covenants set forth in this Attachment A are material and important
terms of this Agreement, and Grantee further agrees that should all or any part
or application of SECTION 4.2 be held or found invalid or unenforceable for any
reason whatsoever by a court of competent jurisdiction in an action between
Grantee and the Company (despite, and after application of, any applicable
rights to reformation that could add or renew enforceability), the Company shall
be entitled to receive from Grantee the cash equivalent of the Market Value of
all Shares paid to Grantee pursuant to the terms of this Agreement, which Market
Value shall be determined as of the date of payment to Grantee pursuant to
Section 4(a) of this Agreement. The return of consideration provided for in this
SECTION 8 is in addition to the remedies for breach provided for in SECTION 7.
 

ACCO Brands Performance Stock Units Award Agreement – February 2013
 
15
 
 
